

116 HR 8431 IH: Strengthening Local Processing Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8431IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Ms. Pingree (for herself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo support small and very small meat and poultry processing establishments, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Local Processing Act.2.Scale-appropriate HACCP guidance and resources(a)Small and very small poultry establishmentsThe Poultry Products Inspection Act (21 U.S.C. 451 et seq.) is amended by inserting after section 14 (21 U.S.C. 463) the following new section:14a.Small and very small establishment HACCP guidance and resources(a)Not later than 18 months after the date of the enactment of this section, the Secretary shall—(1)establish a free, searchable database of approved peer-reviewed validation studies accessible to small and very small establishments (as those terms are defined in the final rule entitled ‘Pathogen Reduction: Hazard Analysis and Critical Control Point (HACCP) Systems’ (61 Fed. Reg. 38806 (July 25, 1996))) subject to inspection under this Act for use in developing the Hazard Analysis and Critical Control Points plans of such establishments; and(2)publish online, scale-appropriate model Hazard Analysis and Critical Control Points plans, including model Hazard Analysis and Critical Control Points plans for different types of poultry products processed by—(A)slaughter-only establishments; (B)processing-only establishments; and(C)establishments that conduct slaughtering and processing. (b)Not later than 2 years after the date of the enactment of this section, the Secretary shall publish a guidance document, after notice and an opportunity for public comments, to provide small and very small establishments with information on the necessary steps such establishments must take to have a Hazard Analysis and Critical Control Points Plan approved under this Act..(b)Small and very small meat establishmentsThe Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by inserting after section 25 (21 U.S.C. 625) the following new section:26.Small and very small establishment HACCP guidance and resources(a)Not later than 18 months after the date of the enactment of this section, the Secretary shall—(1)establish a free, searchable database of approved peer-reviewed validation studies accessible to small and very small establishments (as those terms are defined in the final rule entitled ‘Pathogen Reduction: Hazard Analysis and Critical Control Point (HACCP) Systems’ (61 Fed. Reg. 38806 (July 25, 1996))) subject to inspection under this Act for use in developing the Hazard Analysis and Critical Control Points plans of such establishments; and(2)publish online scale-appropriate model Hazard Analysis and Critical Control Points plans, including model Hazard Analysis and Critical Control Points plans for different types of meat and meat food products processed by—(A)slaughter-only establishments; (B)processing-only establishments; and(C)establishments that conduct slaughtering and processing. (b)Not later than 2 years after the date of the enactment of this section, the Secretary shall publish a guidance document, after notice and an opportunity for public comments, to provide small and very small establishments with information on the necessary steps such establishments must take to have a Hazard Analysis and Critical Control Points Plan approved under this Act..3.Increasing maximum Federal share for expenses of State inspection(a)Poultry productsSection 5(a)(3) of the Poultry Products Inspection Act (21 U.S.C. 454(a)(3)) is amended, in the second sentence, by striking 50 per centum and inserting 65 percent.(b)Meat and meat food productsSection 301(a)(3) of the Federal Meat Inspection Act (21 U.S.C. 661(a)(3)) is amended, in the second sentence, by striking 50 per centum and inserting 65 percent.4.Cooperative interstate shipment(a)Poultry productsSection 31 of the Poultry Products Inspection Act (21 U.S.C. 472) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking 25 employees each place it appears in subparagraphs (A) and (C)(iii)(I) and inserting 50 employees; and(B)in paragraph (3)—(i)in the paragraph heading, by striking 25 employees and inserting 50 employees;(ii)in subparagraph (A), by striking 25 employees and inserting 50 employees; and (iii)in subparagraph (B)(i), by striking more than 25 employees but less than 35 employees and inserting more than 50 employees but less than 70 employees; (2)in subsection (c), by striking 60 percent and inserting 80 percent; (3)by redesignating subsections (f) through (i) as subsections (g) through (j); and(4)by inserting after subsection (e) the following: (f)Federal outreach(1)In generalFor each of fiscal years 2021 through 2024, the Secretary shall conduct outreach to, and where appropriate subsequent negotiation with, no fewer than 25 percent of the States which have a State poultry product inspection program that meets the criteria specified under section 5 but which does not yet have an establishment that has been selected as a selected establishment under this section.(2)ReportAt the conclusion of each fiscal year referred to in paragraph (1), the Secretary shall submit a report detailing the activities and results of the outreach conducted during that fiscal year to—(A)the Committee on Agriculture of the House of Representatives;(B)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(C)the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the House of Representatives; and(D)the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the Senate..(b)Meat and meat food productsSection 501 of the Federal Meat Inspection Act (21 U.S.C. 683) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking 25 employees each place it appears in subparagraphs (A) and (C)(iii)(I) and inserting 50 employees; and(B)in paragraph (3)—(i)in the paragraph heading, by striking 25 employees and inserting 50 employees;(ii)in subparagraph (A), by striking 25 employees and inserting 50 employees; and (iii)in subparagraph (B)(i), by striking more than 25 employees but less than 35 employees and inserting more than 50 employees but less than 70 employees; (2)in subsection (c), by striking 60 percent and inserting 80 percent; and(3)in subsection (f), by adding at the end the following;(3)Federal outreach(A)In generalFor each of fiscal years 2021 through 2024, the Secretary shall conduct outreach to, and where appropriate subsequent negotiation with, no fewer than 25 percent of the States which have a State meat and meat food product inspection program that meets the criteria specified under section 301 but which does not yet have an establishment that has been selected as a selected establishment under this section.(B)ReportAt the conclusion of each fiscal year referred to in subparagraph (A), the Secretary shall submit a report detailing the activities and results of the outreach conducted during that fiscal year to—(i)the Committee on Agriculture of the House of Representatives;(ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(iii)the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the House of Representatives; and(iv)the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the Senate..5.Processing resilience grant programSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:210B.Processing resilience grant program(a)Eligible entityIn this section, the term eligible entity means—(1)a small or very small establishment, as defined in the final rule entitled ‘Pathogen Reduction; Hazard Analysis and Critical Control Point (HACCP) Systems’ (61 Fed. Reg. 33806 (July 25, 1996)); (2)a slaughtering or processing establishment operating under a State inspection program that meets the criteria specified in section 301(a) of the Federal Meat Inspection Act (21 U.S.C. 661) or section 5 of the Poultry Products Inspection Act (21 U.S.C. 454);(3)(A)a person, firm, or corporation exempt from inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) pursuant to section 23 of such Act (21 U.S.C. 623); and(B)a retail dealer, poultry producer, or person exempt from inspection under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) pursuant to section 15 of such Act (21 U.S.C. 464); and(4)an entity seeking to establish and operate an establishment that would meet the criteria specified in paragraph (1), (2), or (3). (b)GrantsThe Secretary, acting through the Administrator of the Agricultural Marketing Service, shall provide competitive grants with a term of not more than three years to eligible entities for activities to adapt production, processing, distribution, and sales systems to respond to and recover from the effects of Coronavirus Disease 2019 (referred to in this section as COVID–19) pandemic, including activities that—(1)support the health and safety of plant employees, suppliers, and customers;(2)support increased processing capacity; or(3)otherwise support the resilience of the small meat and poultry processing sector in the future.(c)Use of fundsAn eligible entity selected to receive a grant under this section may use funds received through such grant for activities, including—(1)the cost of developing and issuing (other than the cost of labor), directly incurred or incurred by a consultant, a Hazard Analysis and Critical Control Points plan for the eligible entity;(2)the actual costs of any facilities, equipment, processes, or operations necessary for the establishment to comply with the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or Poultry Products Inspection Act (21 U.S.C. 451 et seq.);(3)cold storage, equipment, or transportation services or equipment needed to respond to COVID–19 demand;(4)purchasing test kits for the presence of COVID–19, temperature screening supplies, disinfectant, sanitation systems, hand washing stations, and other sanitizing supplies;(5)purchasing and decontaminating personal protective equipment;(6)constructing or acquiring humane handling infrastructure, including holding space for livestock holding prior to slaughter, shade structures, and knock box structures;(7)purchasing software and computer equipment for record keeping, production data, Hazard Analysis and Critical Control Points record review, and facilitating marketing and sales of products in a manner consistent with Center for Disease Control and Prevention guidelines and training for using this software;(8)the costs of staff time and training for implementing and monitoring healthy and safety procedures;(9)the development of a feasibility study or business plan for those interested in expanding or starting a new small establishment; and(10)other costs associated with expanding or establishing a small establishment or very small establishment, as determined by the Secretary.(d)Applications(1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application in accordance with an application process established by the Secretary.(2)Simplified processIn establishing the application process under paragraph (1), the Secretary shall establish a simplified, separate application process for eligible entities requesting less than $100,000.(3)RequirementsThe Secretary shall ensure that the application required under paragraph (1) is—(A)as simple as is practicable;(B)accessible online; and(C)available through local staff of the Department of Agriculture.(e)Maximum amountThe amount of a grant under this subsection shall be not more than $500,000.(f)AdministrationThe administration of this subsection, including the promulgation of regulations to carry out this subsection, shall be without regard to—(1)the notice and comment provisions of section 553 of title 5, United States Code; and(2)chapter 35 of title 44, United States Code.(g)Process(1)AvailabilityNot later than 60 days after the date of enactment of this Act, the Secretary shall provide grants under this section.(2)NoticeNot later than 14 days before the date on which the Secretary begins to accept applications under paragraph (1), the Secretary shall publish a notice of funding opportunity for grants under this section.(3)OutreachDuring the period beginning on the date on which the Secretary publishes the notice under paragraph (2) and ending on the date on which the Secretary begins to accept applications under paragraph (1), the Secretary shall perform outreach to States and eligible entities relating to grants under this section.(4)ReapplicationIn the case of a denial of an application under this section, the eligible entity submitting such application may submit a revised application, as specified by the Secretary in regulations.(5)PriorityIn reviewing applications submitted under paragraph (1), the Secretary shall give priority to proposals that would—(A)increase farmer and rancher access to animal slaughter options within a 200 mile radius;(B)support a small or very small plant with less than 150 employees; or(C)support minority-owned businesses that are defined as for-profit businesses where not less than 51 percent of such business is owned by 1 or more Black American, Native American, Hispanic American, or Asian American individuals.(h)Matching funds requirement(1)In generalExcept as provided in paragraph (2), an eligible entity selected to receive a grant under this section shall provide non-Federal matching funds as follows:(A)With respect to the first $100,000 awarded to such entity, not less than 10 percent of such amount.(B)With respect to any amounts received after receipt of $100,000, not less than 25 percent of such amount. (2)Fiscal year 2021An eligible entity selected to receive a grant under this section shall not be required to provide non-Federal matching funds with respect to a grant awarded during fiscal year 2021.(i)Funding(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for each of fiscal years 2021 through 2030.(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2030..6.Grants for local meat and poultry processing training programsTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7624 et seq.) is amended by adding at the end the following new section: 414.Grants for local meat and poultry processing training programs(a)Higher education career training programs(1)In generalThe Secretary shall provide competitive grants to junior or community colleges, technical or vocational schools, and land grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) to establish or expand career training programs on meat and poultry processing.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $10,000,000 for fiscal year 2021 and each fiscal year thereafter, to remain available until expended.(b)Processor career training programs(1)In generalThe Secretary shall provide grants to small establishments and very small establishments (as those terms are defined in the final rule entitled Pathogen Reduction; Hazard Analysis and Critical Control Point (HACCP) Systems (61 Fed. Reg. 38806 (July 25, 1996))) and nongovernmental organizations to offset the cost of training new meat and poultry processors.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for fiscal year 2021 and each fiscal year thereafter, to remain available until expended..